Kavanagh, J. (dissenting).
It is difficult to understand how, on the one hand, the majority can concede that petitioner had the option under the collective bargaining agreement (hereinafter CBA) to discharge respondent Cynthia DiDomenicantonio (hereinafter respondent) for failing a drug test and, on the other, conclude that petitioner violated the CBA when it chose that option and terminated her. These two positions, which are reflected in the arbitrator’s decision, appear to be incompatible with each other and do not support any rational analysis of the parties’ rights under the CBA.
Here, the arbitrator was asked to answer two questions — the first is whether petitioner violated article iy § 47 of the CBA when it terminated respondent. If the answer to this question was no — which, in our opinion, it had to be — the inquiry ended and there was no reason to consider the second question, which focused on the remedy to be imposed for a failed drug test.2
Petitioner contends, and we agree, that if it had the contractual right under these circumstances to discharge respondent, then it did not violate article iy § 47 of the CBA when it chose to terminate her. This position is reinforced by the majority’s concession that respondent, by testing positive for marihuana, committed a serious offense as that term is used in the CBA and, as a result, did not have a right to progressive discipline. Under the circumstances, why and how it settled on termination of respondent is totally irrelevant and involves collateral considerations that have nothing to do with its rights under the CBA. Simply stated, it is apparent to us that what the arbitra*1119tor chose to do here was not to answer the question posed by the parties for arbitration but, instead, to fashion a resolution of this dispute that he thought was palatable to all involved. While that approach may be commendable, it was not what the parties agreed would be submitted for arbitration and, in doing so, the arbitrator “ ‘clearly exceeded] a specifically enumerated limitation on [his] power’ ” (Matter of Grasso [Grasso], 72 AD3d 1463, 1465 [2010], lv denied 15 NY3d 705 [2010], quoting Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]). For these reasons, and for what we believe are sound public policy considerations implicated by petitioner’s legitimate concern that school bus drivers not be substance abusers, we believe that the arbitrator exceeded his authority and issued a determination that violates sound public policy.
Malone Jr., J., concurs. Ordered that the order is reversed, on the law, without costs, petition denied, counterclaim granted and arbitration award confirmed. [Prior Case History: 29 Misc 3d 1231(A), 2010 NY Slip Op 52107(11).]

. Parenthetically, the arbitrator did not simply find that petitioner violated the CBA by not considering other discipline short of termination. He found that petitioner could not, under the CBA, discharge respondent even though she failed the drug test. In his decision, the arbitrator required, in addition to a positive finding in the drug test, that other circumstances must exist, which, when considered in connection with the failed drug test, amount to “just cause” for respondent’s termination. Such a requirement does not exist in the CBA and, by imposing it as a condition to petitioner exercising its option under the CBÁ, represents a material change in the parties’ agreement.